Citation Nr: 1045155	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left knee disability, to 
include as secondary to the service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for a left knee disability.  In June 2007, the Veteran testified 
before the Board at a hearing that was held at the RO.  In June 
2009, the Board remanded the claim for additional development. 


FINDING OF FACT

The Veteran's left knee disability (left knee chondromalacia 
patella status post arthroscopy) first manifested more than one 
year after service and is not related to her service or to any 
aspect thereof, and was not caused or aggravated by the service-
connected right knee disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service, and is not proximately due to, the result of, or 
aggravated by the service-connected right knee disability.  38 
U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders, including arthritis, will be 
rebuttably presumed if manifested to a compensable degree within 
a year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists; and that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

The Veteran asserts that she injured her left knee while 
stationed in Guam for 26 months.  Specifically, she asserts that 
she was very active while in Guam, playing basketball, playing 
tennis, running, and cycling for the majority of her time there, 
and sustained sports injuries to both of her knees.  She contends 
that although her service medical records do not specifically 
reference a left knee injury, they do reference right knee pain 
and problems and general knee symptomotology.  She contends that 
it should necessarily follow that if she was experiencing pain in 
the right knee and general knee pain, those findings should 
include left knee problems because at the time, she was 
experiencing pain and problems in both of her knees.  She 
maintains that she has continued to experience left knee problems 
since that time and is entitled to service connection for the 
residuals of the in-service left knee injuries.  

The Veteran is currently service-connected for a right knee 
disability which was the result of a basketball injury in 
service, and she alternatively contends that her left knee 
disability manifested secondary to her service-connected right 
knee disability.  

The service medical records show that in December 1985, she 
sought treatment for right knee pain.  She stated that she had 
experienced right knee pain since high school and requested pain 
medication.  In August 1986, she returned to the clinic for a 
follow-up visit, stating that she ran six miles per day and had 
been experiencing knee pain.  The assessment was chronic 
synovitis of the right knee.  On February 1987 separation 
examination, she was diagnosed with chondromalacia patella of the 
right knee.  In this case, despite the Veteran's contentions 
otherwise, the service medical records are negative for any 
findings of left knee complaints, diagnosis, or treatment.  
Though one record references knee pain, that same record also 
provides a diagnosis only related to the right knee.  
Accordingly, because the records specifically reference her right 
knee symptoms and are silent with regard to left knee symptoms, 
the Board finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b) (2010).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection of a left knee disability.  
38 C.F.R. § 3.303(b) (2010).
Post-service private treatment records dated in August 1994 show 
treatment for a left knee condition.  Physical examination 
revealed marked patellofemoral crepitus of the left knee, with 
tenderness at the medial joint line.  An MRI confirmed that she 
had left knee chondromalacia patella.  The Veteran contends that 
she first sought treatment for her left knee disability in 1994 
not because that was the beginning of her knee pain, but instead 
because that was when she was first medically insured.  Private 
treatment records further show that in March 2004, the Veteran 
underwent a right knee arthroscopy and mensicectomy.  In February 
2006, she underwent a left knee arthroscopy with synovectomy and 
abrasion chondroplasty of the patella.

In June 2007, the Veteran testified that she had experienced 
injuries to both knees while in service, mostly in the form of 
swelling, and that she repeatedly nursed her knees so that she 
could play sports.  

On October 2009 VA examination, the Veteran reported that while 
she was stationed in Guam, she ran half marathons and played many 
sports.  She stated she developed left knee pain and sought 
medical treatment for the pain.  After physically examining the 
Veteran and reviewing the claims file, including the service 
medical records, the examiner determined that it was less likely 
than not that the Veteran's current left knee disability was 
related to her service.  In so concluding, the examiner found it 
to be highly significant that there was no evidence in the 
service medical records of left knee evaluation or treatment.  
Even when taking into consideration the Veteran's statements of 
left knee pain while in service, as described to him on 
examination, absent any mention of left knee trouble in service, 
the examiner was unable to find that there was a fifty percent 
probability or higher that her post-service left knee disability 
and resulting surgery was related to her service.  In the 
examiner's opinion, the lack of documentation of treatment in 
service for a left knee disability could not be overlooked when 
providing an etiological opinion.

In September 2010, an addendum opinion was provided as to whether 
the Veteran's current left knee disability was related to her 
service-connected right knee disability.  The examiner reviewed 
the Veteran's claims file, including the service medical records 
and post-service treatment records, and concluded that it was 
less likely than not that the Veteran's left knee disability was 
caused or aggravated by her right knee disability.  In so 
concluding, the examiner found it to be significant that there 
was no mention of a left knee injury in service, and that the 
first post-service record of a left knee disability was in 1994, 
seven years following service.  Further, the post-service 
treatment records did not establish that the Veteran's right knee 
disability had aggravated her left knee disability or that there 
was any link between the two disabilities.  The examiner who had 
completed the Veteran's October 2009 VA examination reviewed the 
addendum and agreed with the opinion provided. 

The evidence shows that the first clinical diagnosis of a left 
knee disability is dated in 1994, approximately seven years after 
the Veteran's separation from service.  As there is no evidence 
of arthritis dated within one year of separation from service, 
the Veteran is not entitled to service connection for a left knee 
disability on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2010).  Additionally, in view of the lengthy period without 
treatment or complaints of the condition, the evidence weighs 
against a finding of a continuity of treatment, and that weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no 
competent, probative medical evidence establishing a medical 
nexus between military service and the Veteran's left knee 
disability.  Although the Veteran asserts that she experienced 
left knee pain while in service and sought treatment for left 
knee pain, the October 2009 and September 2010 VA examiners found 
that the lack of any documentation of such treatment made it less 
likely than not that her current disability was related to her 
service.  Therefore, the Board finds that service connection on a 
direct basis is not warranted.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Nor is service connection on a secondary basis 
warranted, as on VA examination, the examiner determined that 
there was no relationship between the Veteran's left knee 
disability and her service-connected right knee disability, nor 
did the post-service treatment records related to her knee 
disabilities show that the right knee disability had caused or 
aggravated the left knee disability.  There is no competent 
contrary opinion of record.  Accordingly, the Board finds that 
service connection for a left knee disability is not warranted.

The Board has considered the Veteran's assertions that her left 
knee disability is related to her period of active service or to 
her service-connected right knee disability.  However, while the 
Veteran is competent to testify as to symptoms of an injury to 
her left knee, as a layperson, she is not competent to address 
whether there is a nexus between the injuries in service and her 
current knee condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not competent to opine on matter 
requiring knowledge of medical principles), Layno v. Brown, 6 
Vet. App. 465 (1994).  Additionally, while the Veteran can report 
experiencing pain in her left knee, that is a subjective symptoms 
and the associated disorders are not readily identifiable in a 
way that may be observed objectively.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  There are many different joint disorders.  The 
Veteran does not have the medical expertise to discern the nature 
of any current orthopedic diagnosis nor does she have the medical 
expertise to provide an opinion regarding the etiology.  
Therefore, the issue does not involve a simple diagnosis.  The 
Veteran is competent to report that she has been told of a 
diagnosis of a left knee disability, but she is not competent to 
provide a medical opinion regarding the etiology.  Moreover, the 
VA examiners considered the Veteran's contentions in finding that 
her left knee disability was less likely than not to be related 
to her service or right knee disability.  The Board finds the VA 
examiner opinions more persuasive because of the medical training 
of the examiners.

In sum, the weight of the credible evidence demonstrates that the 
Veteran's left knee disability first manifested many years after 
service and is not related to her active service, to any incident 
therein, or to any service-connected disability.  As the 
preponderance of the evidence is against the Veteran's claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010). The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  The RO issued a notice letter 
prior to initially adjudicating the claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, VA sent correspondence in April 2005; a rating decision in 
November 2005; and a statement of the case in September 2006.  
These documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notice provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the October 2010 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


